Case 1:18-cv-00056-JPH-DLP Document 135 Filed 02/02/21 Page 1 of 5 PageID #: 849




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 Richard N. Bell,                                       )
                                                        )
                  Plaintiff,                            )
                                                        )    Cause No. 1:18-cv-00056-JPH-DLP
         v.                                             )
                                                        )
 Merchants Bank of Indiana,                             )
                                                        )
                  Defendants.                           )

                          MERCHANTS’ MEMORANDUM IN SUPPORT
                           OF OBJECTION TO BELL’S EXHIBIT 005

         Defendant Merchants Bank of Indiana (“Merchants”) objects to Plaintiff’s (proposed)

 Exhibit 005 – Order & Final Judgment in Bell v. Texas Haus Investments, LLC (9.25.17) (the

 “Texas Judgment”). The Texas Judgment is not relevant to the damages issues in this case, and

 the Court should exclude it from the record pursuant to Federal Rules of Evidence 401 and 402.

         I.       Introduction.

         Plaintiff Richard Bell (“Bell”) intends to offer the Texas Judgment to prove his damages

 claim. The Texas Judgment is an order awarding statutory damages to Bell by the U.S. District

 Court for the Northern District of Texas in Bell v. Tex. Haus Invs., LLC, No. 4:16-CV-726-A

 (N.D. Tex. 2017). Bell v. Texas Haus is one of the approximately 200 copyright infringement

 cases that Bell has initiated across the country.1 Bell v. Texas Haus did not involve Merchants

 and dealt with a different photo. The Texas Judgment contains no findings of fact or conclusions

 of law. There is no explanation of how the Court arrived at its damages figure. Nevertheless,

 Bell seeks to offer the Texas Judgment to prove his damages in this case. This “evidence” is

 irrelevant, however.

 1
  https://www.indystar.com/story/news/2018/05/08/copyright-infringement-photography-indianapolis-skyline-rich-
 bell/554869002/
Case 1:18-cv-00056-JPH-DLP Document 135 Filed 02/02/21 Page 2 of 5 PageID #: 850




         II.      Damages under 17 U.S.C. § 504.

         At the February 9, 2021 damages hearing, the Court will determine the amount of

 statutory damages, if any, Bell should be awarded under 17 U.S.C. § 504. In making its

 determination, the law requires the Court to assess the following six factors:

                  (1) [Merchants’] state of mind; (2) the expenses saved, and profits
                  earned, by [Merchants]; (3) the revenue lost by [Bell]; (4) the
                  deterrent effect on [Merchants] and third parties; (5) [Merchants’]
                  cooperation in providing evidence concerning the value of the
                  infringing material; and (6) the conduct and attitude of the parties.

 Bell v. Celebrity Entm’t Corp., No. 1:13-CV-00035-TWP, 2014 WL 2876698, at *1 (S.D. Ind.

 June 24, 2014) (citing Bryant v. Media Right Prods., Inc., 603 F.3d 135, 144 (2d Cir. 2010)).

         In addition, Merchants will prove it was an “innocent infringer.” A defendant is an

 innocent infringer if the evidence shows the defendant was not aware and had no reason to

 believe that its acts constituted an infringement of copyright. See 17 U.S.C. § 504(c)(2).2 Since

 Merchants was an innocent infringer, the Court has the discretion to reduce Bell’s damages

 award to $200. See Richard N. Bell v. Michael Maloney, No. 1:16-cv-01193-RLY-DLP (S.D.

 Ind. June 11, 2019) (holding defendant was an innocent infringer and awarding Bell $200 in

 statutory damages).

         III.     The Texas Judgment is Irrelevant to this Court’s determination of Statutory
                  Damages.

         The issue is whether the Texas Judgment is relevant evidence. Federal Rules of Evidence

 401 and 402 preclude the admission of irrelevant evidence. Rule 401 provides that evidence is

 only relevant if: “(a) it has any tendency to make a fact more or less probable than it would be

 without the evidence; and (b) the fact is of consequence in determining the action.” Fed. R. Evid.


 2
   On April 27, 2020, the Court granted summary judgment for Merchants on Bell’s willful infringement claim,
 finding that “Merchants did not know and had no reason to know the Indianapolis Skyline Photo on the Merchants
 website infringed on Mr. Bells’ copyright.” [Dkt. 98 at 10.]


                                                        2
Case 1:18-cv-00056-JPH-DLP Document 135 Filed 02/02/21 Page 3 of 5 PageID #: 851




 401. “By its very nature, evidence of ‘unrelated’ litigation is not relevant to the case at bar and is

 therefore inadmissible.” Jones v. City of Lincoln, Illinois, No. 12-CV-3307, 2016 WL 9774505,

 at *2 (C.D. Ill. Jan. 25, 2016).

         The Texas Judgment does not make any fact that is of consequence in determining Bell’s

 damages more or less probable. The Texas Judgment involved a different copyrighted work and

 a different defendant. The damages award in the Texas Judgment is not proof of Merchants’

 state of mind, the expenses saved or profits earned by Merchants, the revenue lost by Bell, the

 deterrent effect on Merchants or others, Merchants’ cooperation, or the conduct and attitude of

 the parties in this case. Likewise, the Texas Judgment does not tend to make the fact of whether

 (or not) Merchants had reason to believe that its acts constituted an infringement more or less

 probable than it would be without the Texas Judgment. For these reasons, the Texas Judgment is

 inadmissible.

         Courts have recognized that allowing prior judgments and verdicts is unduly prejudicial

 to defendants because the trier of fact is likely to defer to the previous result. Accordingly,

 Courts have frequently precluded such evidence. See Coleman Motor Co. v. Chrysler Corp., 525

 F.2d 1338, 1351 (3d Cir. 1975) (“The admission of a prior verdict creates the possibility that the

 jury will defer to the earlier result and thus will, effectively, decide a case on evidence not before

 it.”); Leegin Creative Leather Prod., Inc. v. Ayama Indus. Co., Ltd., No. CV0012708TJHAJWX,

 2008 WL 11339978, at *2 (C.D. Cal. Jan. 11, 2008) (granting motion in limine to exclude

 evidence of lawsuits Plaintiff was involved in that do not relate to the copyright at issue in this

 case); Young v. Smith, No. 3:07-CV-00854, 2016 WL 3522965, at *9 (M.D. Pa. June 28, 2016)

 (prohibiting plaintiff from referring to or offering evidence of prior verdict).




                                                   3
Case 1:18-cv-00056-JPH-DLP Document 135 Filed 02/02/21 Page 4 of 5 PageID #: 852




        IV.     Conclusion

        A legal opinion or judgment is not evidence or proof per se of anything related to Bell’s

 claim for statutory damages. While Merchants admittedly cannot prevent Bell from citing to the

 Texas Judgment in his post-trial submissions related to the law, the Texas Judgment is not an

 appropriate trial exhibit. The purpose of this objection simply is to protect the record and avoid a

 potential finding of fact or conclusion of law based upon “evidence” of an outcome in a separate

 and distinct lawsuit. Accordingly, Merchants respectfully requests that the Court exclude

 Plaintiff’s Exhibit 005 – Order & Final Judgment in Bell v. Texas Haus Investments, LLC

 (9.25.17).

                                               Respectfully Submitted:

                                                /s/ John D. Waller
                                               John D. Waller
                                               John.Waller@dinsmore.com
                                               David W. Patton
                                               David.Patton@dinsmore.com
                                               DINSMORE & SHOHL LLP
                                               211 North Pennsylvania Street
                                               One Indiana Square, Suite 1800
                                               Indianapolis, IN 46204-2019
                                               Tel.: (317) 639-6151
                                               Fax: (317) 639-6444

                                               Attorneys for Defendant
                                               Merchants Bank of Indiana




                                                  4
Case 1:18-cv-00056-JPH-DLP Document 135 Filed 02/02/21 Page 5 of 5 PageID #: 853




                                     CERTIFICATE OF SERVICE

            I hereby certify that on February 2, 2021, a copy of the foregoing was filed electronically.

 Notice of this filing will be sent to the following parties by operation of the Court’s electronic

 filing system. Parties may access this filing through the Court’s system.

 Richard N. Bell                                         Maura K. Kennedy
 Bell Law Firm                                           The Law Office of Maura K. Kennedy, LLC
 richbell@comcast.net                                    attorneymaurakennedy@gmail.com

 Michael J. Hebenstreit
 Lewis & Kappes, P.C.
 mhebenstreit@lewis-kappes.com


                                                   /s/ John D. Waller
                                                  John D. Waller




 3160560-1 (6300-2147)
                                                     5
